Title: To Thomas Jefferson from Thomas Beale Ewell, 23 August 1805
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir,
                     Geo. Town (Disct. of Columbia) 23d August. 05.
                  
                  When I determined to inclose for you the first fruits of my medical education, I was fully sensible of the superiority of that philosophic mind to which it was to be offered & consequently, of the greater certainty of the detection of my errors. In not confining it then, to a sphere, where the faint rays of respectability are eclipsed by the splendid appearance of great men, I was influenced by a confidence in that goodness, the constant attendant on greatness. Under this impression I was naturally led to offer it to you—who above all others, would most readily make the allowances, to which, my youth & inexperience lay claim.
                  Well assured of that benevolence, which inclines you to patronise whatever tends to benifit the american peoples, I have ventured to tame the liberty to consult you, concerning the publication of a work, in which I wished to engage, provided you conceived it would be of a useful tendency.
                  Much indeed is it to be lamented that the researches of Philosophers are not more generally applied to the improvement of the arts. Altho the revolution that has been created in the science of chemistry, appears as interesting to most of the artists as physicians, yet in this country they are generally quite unacquainted with the science. Its cultivation would lead the Farmer to a more correct knowledge of his soil. to the true art of making manures as well as to many other improvements. The arts of brewing, distilling, baking, making Glass—compounding metals and many other arts, appear equally calculated to be improved by a knowledge of chemistry, as they are indeed branches of the science. These considerations, together with having made chemistry my particular study for several years & being promised the assistance of some respectable chemists, have led me to beleive that I might do some good, by publishing a system of chemistry—containing all the improvements that have been made in the science—corrected in plain language—and with as few technical terms as possible. This appeared the more proper at this time, as the impetuous passions of the people arising fro political contentions, are fast subsiding, at the display of the unrival’d wisdom & excellence of their prudent government; and consequently that much time might be spared for the cultivation of important sciences. It appeared that they would also the more readily engage in the study of chemistry—if the difficulties of the study arising from the technical terms and scarcity of the books were lessened. Should you accord with the sentiments as soon as you honor me by communicating your opinion I will engage in the work. I will also add some original experiments which prove the disputed doctrine, of the materiality of heat—and show the effects of the acids and carbon on vegetation. It appears also that the principles of secretion advanced in my thesis might be advantageously extended to explain the formation of vegetable juices.
                  Before I conclude my Father Col. Jesse Ewell desires me to offer to your excellency assurances of the greatest respect and regard. With much delight he often speaks of the days spent in the walls of William & Mary college in company with the president; And with still more Joy he views the glorious work in which you have since been so successfully engaged; altho at one time he dreaded the effects of a change in the government.
                  It is with the highest sentiments of respect, grounded upon the greatness of your acts, that I have the honor Sir, to be your most humble servant.
                  
                     Ths. Ewell
                     
                  
               